Citation Nr: 0325048	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of the veteran's post-operative right medial 
meniscus repair residuals, currently evaluated as 10 percent 
disabling.

2.  Evaluation of the veteran's right knee degenerative 
arthritis, currently evaluated as 10 percent disabling.

3.  Evaluation of the veteran's post-operative urethral 
vasculitis residuals, currently evaluated as noncompensable.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1994 to January 
2000.  Additionally, four months and twenty-seven days of 
prior active service is noted on the veteran's DD 214.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which established service connection 
for right knee medial meniscus repair residuals and right 
knee degenerative arthritis and assigned separate 10 percent 
evaluations for those disabilities.  Additionally, service 
connection was established for post-operative urethral 
vasculitis and assigned a noncompensable evaluation for that 
disability.  

In January 2003, the Board determined that additional 
development was needed and directed that the veteran be 
afforded a VA examination.  Pursuant to the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the matter was 
remanded back the agency of original jurisdiction so that the 
Board developed evidence could be considered in the first 
instance.  The matter has now been returned to the Board.     


FINDINGS OF FACT

1.  The veteran's post-operative right medial meniscus repair 
residuals is productive of subjective complaints that include 
pain, locking, and giving out; the right knee is shown to 
have 140 degrees of flexion and extension to 0 degrees and 
pain with excessive use; the right knee is not shown to be 
manifested by more than slight recurrent subluxation or 
lateral instability.   

2.  His X-ray confirmed arthritis of the right knee is mild 
in degree, and is manifested by pain, some fatigability, and 
no functional impairment with range of motion from 0 degrees 
of extension to between 100 and 140 degrees of flexion.

3.  Urine leakage, awakening to void at least two times per 
night, daytime voiding interval between 2 and 3 hours, a need 
for dilatation every 2 to 3 months, or any other symptom 
required for a compensable rating for urethral stricture is 
not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative right medial meniscus repair 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5260, 5261, 5262 (2002).  

2.  Arthritis of the right knee is not more than 10 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 (2002).

3.  The criteria for a compensable rating for stricture of 
the urethra are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The Board remand, issued in 
January 2001, notified the veteran of this change in the law.   

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in October 2002 in which he was informed 
of what was necessary to show in order for him to obtain 
increased evaluations for the service-connected disabilities 
on appeal.         

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the statement of 
the case (SOC), issued in January 2001, informed the veteran 
of the provision of 38 U.S.C.A. § 5103A and the supplemental 
statement of the case (SSOC), issued in May 2003, informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Here, there are no obtainable records referenced by the 
veteran that have not been obtained and considered in 
conjunction with the veteran's claims on appeal.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Evaluations

The veteran is seeking increased evaluations for his service-
connected post-operative right medial meniscus repair 
residuals, right knee degenerative arthritis, and post-
operative urethral vasculitis residuals.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes (DC's) 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluations must be considered from January 8, 2000 to the 
present.   

				A.  Right Knee

The veteran asserts that he is entitled to an increased 
evaluation for his right knee condition, which is currently 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5257.  Further, the Board notes that the veteran currently 
has a separate 10 percent rating for degenerative arthritis 
of his right knee under DC 5010, for which he also seeks an 
increased evaluation.  
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

Service medical records show that the veteran underwent 
surgical repair of a torn medial meniscus in December 1994 
and that in 1998 he underwent a surgical repair or tears of 
both the medial meniscus and anterior cruciate ligament.  
Records show that he underwent an arthroscopy with 
debridement of medial meniscus tear in July 1999 at Fort 
Stewart, Georgia.  It was noted that the plan was for him to 
return in the future to undergo anterior cruciate ligament 
reconstruction.      

The post-service medical evidence in this case consists of VA 
examination reports, dated in May 2000 and April 2003, as 
well as written statements by the veteran.    

The May 2000 VA examination report noted that the veteran had 
surgery the year before, but that the job could not be 
finished and that it was recommended that he undergo a 
complete reconstruction and replacement when he was older.  
He reported pain with prolonged exertion, sitting, or 
standing, and that he wakes up with pain in the morning.  
Upon examination, he had flexion of the right knee of 100 
degrees and extension of 0 degrees.  Crepitation was noted, 
as was minor instability.  There was no edema.  Strength was 
3/5.  The diagnosis was right knee status post arthroplasty 
with continuing pain and restriction in movement complicated 
by degenerative arthritis.  

The veteran was diagnosed with degenerative arthritis in the 
May 2000 VA examination.  X-rays taken in conjunction with 
the May 2000 VA examination revealed oval radiodensity in 
the proximal tibia likely representing a bone island.  The 
joint spaces were well maintained and soft tissues appeared 
normal.  There was no evidence of fracture or malalignment.   

The veteran underwent another VA examination in April 2003.  
In regards the right knee, it was noted that the veteran had 
returned to near-normal function as he was reported to 
ambulate without difficulty.  However, the veteran did report 
having pain and instability, and of his knee giving out while 
running long distances.  He reported not taking any 
medication for his pain and that he was able to ambulate and 
run short distances without difficulty.  He denied any 
specific and provoking factors outside of the excessive use 
and reported that he was able to perform the functions of his 
current employment without significant difficulty.  He denied 
any subsequent surgeries since his initial repair and denied 
any inflammatory arthritis or any gross subluxation.  It was 
also noted that the veteran did not require any use of 
braces, crutches, cane, or corrective shoes to ambulate.  

Upon examination, it was reported that he had full right knee 
extension to 0 degrees and had flexion to 140 degrees.  He 
easily did a deep knee bend and there was no joint laxity or 
gross effusion.  Postsurgical changes to the right knee were 
noted.  The assessment was status post ligamentous injury to 
his right knee.  The examiner remarked that the veteran 
suffered some pain and subjective giving out of his knee, but 
that he had no gross limitations on the functional 
examination and was able to do most activities.  However, he 
was reported to be limited by some subjective pain symptoms.  

The April 2003 VA examination report noted that X-rays taken 
in conjunction with the examination revealed that the joint 
spaces in the right knee were normal, as were the bones.  
However, a 1cm bone island was incidentally noted in the 
proximal tibia.  The examiner stated in his assessment that 
the radiographs revealed no specific degenerative changes.   

In an addendum to the examination report it was noted that 
the examiner had received the claims folder for review.  The 
examiner commented that the record revealed that the veteran 
had undergone two arthroscopic surgical interventions for his 
right knee injury; the initial one in 1994 and a follow-up in 
1998.  He also noted that the veteran had undergone 
rehabilitation and repair to the knee and that he had 
continually complained of persistent and locking pain.  He 
stated further that the veteran exhibited no significant 
weakened movements or incoordination upon examination, but 
that there was some fatigability.  There were no specific 
range of motion abnormalities, but the veteran did report 
pain with excessive use.        

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  The May 2000 VA examination report revealed only minor 
instability and although the April 2003 VA examination report 
stated that the veteran did report having pain, instability, 
and that his knee gave out while running long distances, he 
denied any gross subluxation.  It was noted that the veteran 
had returned to near-normal function and was reported to 
ambulate without difficulty.  In this regard, it was noted in 
the report that the veteran did not require any use of 
braces, crutches, cane, or corrective shoes to ambulate.  The 
April 2003 VA examination report noted that he easily did a 
deep knee bend and that there was no joint laxity or gross 
effusion.  The examiner remarked that the veteran suffered 
some pain and subjective giving out of his knee, but that he 
had no gross limitations on the functional examination and 
was able to do most activities.  
  
Therefore, the Board finds that a rating in excess of 10 
percent for the right knee under DC 5257 is not warranted.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).
    
A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, the May 2000 VA examination report 
does not indicate that there was any effusion and the April 
2003 VA examination report stated that there was no evidence 
of "gross effusion".  Furthermore, although a review of the 
record reveals that veteran has made repeated subjective 
complaints of "locking" pain, this has not been documented 
in either the May 2000 or April 2003 VA examination reports.  
Therefore, consideration under this diagnostic code would not 
be advantageous.  

As the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  Accordingly, 
the claim must be denied.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these DC's would not amount 
to pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 
Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Here, the RO has, indeed, assigned 
a separate 10 percent rating for X-ray confirmed degenerative 
changes with painful motion that is noncompensable under 
either Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).   

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees or 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees or extension is limited 
to 15 degrees.  A 30 percent rating is warranted when flexion 
is limited to 15 degrees or extension is limited to 20 
degrees.  In this case, the May 2000 VA examination report 
shows that the veteran had flexion of the right knee to 100 
degrees and extension to 0 degrees.  The April 2003 VA 
examination report shows that the veteran's right knee had a 
range of motion from 0 to 140 degrees.  Thus, the veteran 
does not meet the criteria warranting a compensable 
evaluation under either of these diagnostic codes.        

The Board acknowledges that there is evidence of pain and the 
veteran has made subjective complaints of his knee giving 
way.  VA is required to take pain symptoms into account, to 
the extent these symptoms are supported by adequate 
pathology, in ratings involving limitation of range of 
motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  The May 2000 VA examination report 
noted that strength of the right knee was 3/5 and diagnosed 
the veteran with continuing pain and restriction in movement.  
The examining physician in the April 2003 VA examination 
reported that there was some fatigability as well as pain 
with excessive use, however, the veteran exhibited no 
significant weakened movement or incoordination.  The 
examiner stated that there were no specific range of motion 
abnormalities.   The Board finds that the foregoing symptoms 
have been taken into account in conjunction with 38 C.F.R. 
§§ 4.40 and 4.45 in assigning the veteran a 10 percent rating 
for degenerative arthiritis.         

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right knee 
degenerative arthritis warrants no higher than a 10 percent 
rating.  As the preponderance of the evidence is against his 
increased rating claim, the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
Accordingly, the claim must be denied.  

		B.  Post-Operative Urethral Vasculitis Residuals

The veteran's service-connected stricture of the urethra is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7518.  DC 7518 states that stricture of the 
urethra will be rated as a voiding dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7518.  Voiding dysfunction is further 
classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  38 
C.F.R. § 4.115a.  

For urine leakage, 4.115a provides for a 20 percent 
evaluation where the dysfunction requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation is warranted where there is 
evidence of urine leakage, frequency, or obstructed voiding 
that requires the wearing of absorbent materials which must 
be changed two to four times a day.  A maximum 60 percent 
evaluation is warranted where urine leakage, frequency, or 
obstructed voiding requires the use of an appliance or the 
wearing of absorbent material that must be changed more than 
four times a day.

Section 4.115a provides for a 10 percent evaluation where 
urinary frequency requires daytime voiding at intervals 
between two and three hours or awakening to void two times 
per night.  A 20 percent evaluation is warranted where 
urinary frequency requires daytime voiding at intervals 
between one and two hours or awakening to void three to four 
times per night.  A maximum 40 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
an interval of less than one hour or awakening to void five 
or more times a night.

For obstructed voiding, § 4.115a provides for a 30 percent 
evaluation for urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  1. Post void residuals 
greater than 150 cc; 2. Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); 3. Recurrent urinary 
tract infections secondary to obstruction; 4. Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is noncompensable.

Service medical records show that the veteran underwent an 
urethroplasty for treatment of a urethra stricture in 
December 1995 and subsequent surgeries to remove scar tissue.  
Records show that he underwent surgery in January 1999, which 
included a cystoscopy and placement of a catheter in the 
suprapubic area.   

The veteran has submitted numerous statements in which he has 
described symptoms such as a burning sensation when 
urinating, a decreased urine stream, a split urine stream, 
having to use a pump to completely empty his urine, and 
finding wet spots in his underwear.   

In the May 2000 VA examination report it was noted that that 
veteran had numerous surgeries while in service.  It was 
reported that he had scar tissue that the examiner noted had 
healed well.  The examiner stated that the veteran continued 
to have occasional burning, but that he was otherwise 
asymptomatic.  Upon examination, the veteran was reported to 
have a suprapubic 2 cm scar that was noted to be well healed 
and a scar in his midline groin in the pelvis which was also 
noted to be well healed.  There were no other deformities 
noted.  The diagnosis was urethral surgery to remove scarring 
with dysuria and scars that were well healed.  

The April 2003 VA examination report noted the veteran's past 
surgeries and that since then he has experienced occasional 
burning with urination as well as difficulty with orgasm, but 
was able to achieve full erection.  The veteran also reported 
that his urinary stream "splits".  He denied any flank pain 
or urinary tract infections.  He reported no specific 
complications with sexual function outside of the pain.  Upon 
examination, the veteran was noted to have normal male 
genitalia with no gross distal urethral strictures.  The 
examiner diagnosed urethral strictures, but stated that the 
veteran has appeared to have been stabilized and improved 
since surgical intervention.  He did note, however, that the 
veteran was still limited by some pain with urination and 
orgasm, but that otherwise he had no gross functional 
limitations in regard to his urethral strictures.  In the 
addendum to the April 2003 VA examination report, the 
examiner remarked that his complaints at the time of 
examination of dysuria and split urine, as well as pain on 
orgasm, were most likely related to his initial complications 
and treatment for his initial diagnosis for urethral 
strictures.  The examiner stated that a review of the 
veteran's claims folder confirms his diagnosis of recurrent 
urethral strictures causing clinical symptoms at the time of 
examination.   

Comparing these symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
rating are not met.  This is because urine leakage, awakening 
to void two time per night, dilations every 2 to 3 months, or 
any other symptom that warrants a 10 percent rating simply is 
not shown.  The May 2000 VA examiner stated that the veteran 
continued to have occasional burning, but that he was 
otherwise asymptomatic and the April 2003 examination report 
noted that the veteran had normal male genitalia with no 
gross distal urethral strictures.  The examiner diagnosed 
urethral strictures, but stated that the veteran has appeared 
to have been stabilized and improved since surgical 
intervention.  He did note, however, that the veteran was 
still limited by some pain with urination and orgasm, but 
that otherwise he had no gross functional limitations in 
regard to his urethral strictures.     

Thus, the weight of the credible evidence demonstrates that 
the veteran's stricture of the urethra is noncompensable.  As 
the preponderance of the evidence is against the claim for an 
increased rating for the condition, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

A rating in excess of 10 percent for right knee disability 
with instability is denied.

A rating in excess of 10 percent for right knee arthritis is 
denied.

A higher rating for stricture of the urethra is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

